FILED
                                                                                             12/17/2015 11:29:50 PM
                                     05-15-01536-CV                                               JOHN F. WARREN
                                                                                                    COUNTY CLERK
                                                                                                   DALLAS COUNTY




                                        NO. CC-15-05323
                                                                                 FILED IN
MICHAEL MCCORD                                      §   IN THE COUNTY COURT   AT OF
                                                                       5th COURT LAWAPPEALS
Plaintiff,                                          §                        DALLAS, TEXAS
                                                    §                    12/18/2015 11:23:00 AM
V.                                                  §   NO. 4                   LISA MATZ
                                                    §                             Clerk
TONY TEAL                                           §
Defendant.                                          §   DALLAS COUNTY, TEXAS

                                     NOTICE OF APPEAL

       Defendant, Tony Teal, party to this case, files this Notice of Appeal seeking to alter the

trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on 11-6-15.

       Tony Teal desires to appeal because he was not present for agreed judgment and was

hospitalized while trial was being conducted.

       This appeal is being taken to the 5th Court of Appeals.

       This notice is being filed by Tony Teal.



                                              Respectfully submitted,

                                              THE JACKSON LAW FIRM


                                              By: /s/ Ray Jackson
                                              Ray Jackson
                                              Texas Bar No. 00797754
                                              Email: rjackson@jacksonfirm.net
                                              1700 Pacific Ave., Suite 3890
                                              DALLAS, TEXAS 75201
                                              Tel. (214) 651-6250
                                              Fax. (214) 651-6244
                                          Attorney for Defendant
                                          Tony Teal




                              CERTIFICATE OF SERVICE

        I certify that on December 17, 2015 at 11:30pm a true and correct copy of Defendant's
Notice of Appeal was served on L. Marc Girling electronically at marc.girling@gmail.com, and
the electronic transmission was reported as complete.


                                          /s/ Ray Jackson
                                          Ray Jackson
                                          E-mail:rjackson@jacksonfirm.net




                                                                                       Page 2